Case 1:19-cv-00217-LTB Document 16 Filed 03/05/19 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-00217-LTB

ANDREW J. O’CONNOR,
MARY E. HENRY,

        Plaintiffs,

v.

COLORADO SUPREME COURT,
ATTORNEY REGULATION COUNSEL,
COLORADO ATTORNEY GENERAL’S OFFICE,
COLORADO SECRETARY OF STATE’S OFFICE,
JUSTIN MOORE,
CYNTHIA COFFMAN,
MELODY MIRBABA,
SUZANNE STAIERT,
JASON DUNN, individually and severally,

        Defendants.


                                      JUDGMENT


        Pursuant to and in accordance with the Order of Dismissal entered by Lewis T.

Babcock, Senior District Judge, on March 5, 2019, it is hereby

        ORDERED that Judgment is entered in favor of Defendants and against

Plaintiffs.

        DATED at Denver, Colorado, this 5 day of March, 2019.

                                         FOR THE COURT,

                                         JEFFREY P. COLWELL, Clerk

                                         By: s/ A. Garcia Garcia
                                                Deputy Clerk
